DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 5, 7-13,23-24, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Wild (US PN 7700402 B2) in view of Hayata (US PGPub 2016/0024317 A1).
With regard to claims 1 and 2, Wild teaches a film (col. 9, line 51-54, film 67) for use in the preparation of a printed circuit board (col. 1, line 17-28), comprising a first layer (base film 61) formed of a radiation-transparent material, a second layer formed of a curable adhesive material (col. 9, line 52-53, adhesive layer), the second layer adjacent to and adhered to the first layer, the adhesive material 
Although Wild teaches multilayered configurations (figure 5e), Wild is silent as to the presence of any interconnects.
Hayata teaches it was known to create interconnects as part of the electrically conductive material (Hayata, paragraph 4).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include interconnects in the conductive material of Wild.  The rationale to do so would have been the motivation provided by the teaching of Hayata, that such interconnects were known functional structures included in the layer of the electrically conductive part of circuits (Hayata, paragraph 4), such as the circuit of Wild.  In this case, one of ordinary skill in the art at the time of the invention would have included such interconnects if required for the functionality desired in the circuit of Wild.

With regard to claims 3 and 23, Wild teaches copper, aluminum, gold, silver (col. 7, line 7-8) and ITO (col. 7, line 29).



With regard to claims 7 and 24, Wild is silent as to the specific transmission properties of the radiation-transparent material.  However, given that Wild is teaching the same film as claimed by applicant for the same intended use as described by applicant’s specification, it would have been expected that the optimized transmission property of the radiation-transparent material would also have been the same as claimed by applicant, as would have been obtained through routine optimization, dependent upon the materials selected and thicknesses of the layers and adhesive (col. 4, line 38-58; col. 5, line 58-67, col. 6, line 1-5; col. 6, line 16-40) and dependent upon the desired optimized transfer conditions (col. 3, line 62-67, col. 4, line 1-4).

With regard to claim 8, Wild teaches the removable layer is a plastic (col. 6, line 36-37).

With regard to claim 11-13, Wild teaches the bond strength of the second layer formed of the curable adhesive material once cured is greater than the bond strength of the fourth layer formed of the adhesive, the bond strength of the fourth layer formed of the adhesive is greater than the tear strength of the third layer, and the tear strength of the third layer formed of the electrically conductive material is greater than the bond strength of the curable adhesive material before it is cured (col. 4, line 5-25).

With regard to claim 26, Wild teaches the film is curable on a first and second side (col. 7-8, line 64-67, 1-5).



Response to Arguments
Upon further consideration of the claim language, the previous notice of allowable subject matter has been withdrawn.  In the official action dated 7/23/2021, the “one or more additional films” was originally interpreted by the examiner as requiring the same multilayered structure as the claimed film based on antecedent basis.  However, upon further consideration under broadest reasonable interpretation it was determined that the “one or more additional films” reverts to the original definition of a “film” and therefore does not require the structure of the film as claimed.   A new ground(s) of rejection is therefore made over Wild (US PN 7700402 B2) in view of Hayata (US PGPub 2016/0024317). The examiner does note, however, that more specified claim language that makes it clear that the “additional films” are the same as the initial film would better serve to clarify the record and direct the current art away from the rejection presently presented. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH BRADFORD whose telephone number is (571)270-7654. The examiner can normally be reached weekdays, 12 PM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.B/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746